DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17© has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission for RCE filed on Sep. 17, 2020 has been entered.  

Response to Arguments
3.	Applicant’s remarks received on August 17, 2020 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1-10 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

5.	Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al (US Pub: 2018/0369611) (The date (6/22/2017) of its provisional application 62/523,691 was applied.) and in further view of Viswanath et al (US Pub: 2017/0053090), Traub et al (US Pub: 2019/0018149), Guan et al (CN Pub: 107403201A), Barry et al (US Pub: 2015/0046675), and Lin et al (US Pub: 2017/0214937).
Regarding claim 1 (currently amended), Owens et al teaches: A method for determining an irradiation dose [abstract], comprising: determining a pixel having a biological feature in a region of interest in a radiotherapy simulated locating image by using a retrospective label, wherein the radiotherapy simulated locating image includes computed tomography imaging, nuclear magnetic resonance imaging, and positron emission tomography imaging [p0006, p0007 (Interpreting/evaluating condition in a simulated image in light of present changes/shifts is an example of a retrospective labeling.)], and the biological feature comprises the glucose metabolism level, oxygen content level, angiogenesis conditions in the tumor, and the magnitude of complications risk in normal tissues [p0006-p0008, p0011, p0080]; and determining irradiation doses at different locations in different regions based on the three-dimensional image [p0018].
Owens et al does not specify extracting radiomics features.  In the same field of endeavor, Viswanath et al teaches: extracting the local radiomics feature based on the pixel having the biological feature, wherein the local radiomics feature includes a 
Owens et al in view of Viswanath et al does not register ROI of biological feature with radiotherapy simulation or constructing a 3D ROI.  In the same field of endeavor, Traub et al teaches: wherein the determining a pixel having a biological feature in a region of interest in a radiotherapy simulated locating image by using a retrospective label comprises: carrying out an image registration between images reflecting biological features of the region of interest and the radiotherapy simulated locating image by retrospective analysis, and performing three-dimensional reconstruction for the peripheral boundary of the positive region to determine a three-dimensional image, wherein the three-dimensional image is a three-dimensional image displaying the biological features [p0009, p0039, p0040].  Therefore, given Traub et al’s teaching on registering and construction 3D ROI corresponding to radiotherapy simulation/radiation distribution, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to form 3D 
To define boundary of a 3D region, pixels/voxels of the region would have been properly labeled/defined in Traub et al’s teaching.  Nevertheless, Guan et al in the same field of endeavor, teaches: and then labeling corresponding pixels in the region of interest of the radiotherapy simulated locating image base on whether pixels in the images reflecting biological features of the region of interest have a biological feature of interest, wherein labeling positive pixel with 1 while labeling negative pixel with 0 [page 9: the paragraph following drawing 12 (Although not explicitly specifying, applying binary for pixel value differentiation has been well known and performed in the art.)] wherein the extracting the local radiomics feature based on the pixel having the biological feature comprises: traversing all of the pixels in each region of interest of the radiotherapy simulated locating image, and calculating the local radiomics feature values of g x g x g neighboring windows of three-dimensional images or g x g neighboring windows of two-dimensional images which surrounding each pixel by using each pixel as the center, in which g is an odd number greater than or equal to 3 [Page 10: paragraphs following Step 1) (CNN with a kernel size of 3x3x3 in 3D has been well practiced in the art.)].  
For taking odd number for kernel size, Barry et al, in the same field of endeavor, teaches: and the g value is taken as 3, 5, 7, and 9 respectively each time for the calculation of local radiomics features, such a selection in modeling and verification steps enabling recognition of a g value with the optimum accuracy [p0126].  
For pixels on the boundary, Lin et al teaches: symmetric filling is adopted, and 
Therefore, given Guan et al’s explicit teaching on region recognition through pixel convolution, Barry et al’s suggestion on taking odd number of pixels for kernel size, and Lin et al’s prescription on pixel filling at boundary, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to adopt the existing image processing technique in terms of applying a window with predetermined pixel number to identify a region with radiomics features from pixel/voxel level and boundary pixel filling technique for more accurate image feature recognition and boundary identification.
 	Regarding claim 2 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Viswanath et al further teaches: The method for determining an irradiation dose of claim 1, wherein the extracting the local radiomics feature based on the pixel having the biological feature further comprises: extracting local radiomics features from pixels having the biological features pixel by pixel through a per-pixel method by adopting a grayscale histogram feature extraction method, a textural feature extraction method, a Laplacian of Gaussian filtering feature extraction method, and a wavelet feature extraction method [p0025, claim 11 (Voxel is a volumetric pixel.)]. 	Regarding claim 3 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Viswanath et al further teaches: The method for determining an irradiation dose of claim 1, wherein the identifying a positive region 

Regarding claim 5 (original), the rationale applied to the rejection of claim 1 has been incorporated herein.  Owens et al further teaches: The method for determining an irradiation dose of claim 1, wherein the determining irradiation doses at different locations in different regions based on the three-dimensional image further comprises: determining an irradiation dose parameter based on the three-dimensional image, wherein the irradiation dose parameter comprises an incident angle, an intensity, and a shape [p0007, p0019, p0055]; and determining irradiation doses at different locations in different regions based on the irradiation dose parameter [p0075, p0081].

Claims 6 (currently amended), 7-8, and 10 (previously presented) are analyzed and rejected with regard to claims 1-3 and 5 respectively.
6.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Owens et al (US Pub: 2018/0369611) (The date (6/22/2017) of its provisional application 62/523,691 was applied.), Viswanath et al (US Pub: 2017/0053090), Traub et al (US Pub: 2019/0018149), and Guan et al (CN Pub: 107403201A), Barry et al (US Pub: 2015/0046675), and Lin et al (US Pub: 2017/0214937); and in further view of Madabhushi et al (US Pub: 2017/0352157).Regarding claim 4 (original), the rationale applied to the rejection of claim 3 has been incorporated herein.  Viswanath et al further teaches: The method for determining an irradiation dose of claim 3, wherein the screening the local radiomics features to determine an optimal feature subset further comprises: screening the local radiomics features through a feature selection method so as to determine an optimal feature subset [fig. 2: 280-294, p0037, p0038].
 Viswanath et al suggests different methods for selecting an optimal feature subset.  Viswanath et al does not disclose mRMR.  In the same field of endeavor, Madabhushi et al teaches: wherein the feature selection method comprises Minimum Redundancy-Maximum Relevance [p0018, p0038].  Therefore, given combined teaching of all it would have been an obvious alternative for an ordinary skilled in the art to apply mRMR method for selecting an optimal radiomics feature subset for a better result per design choice.
Claim 9 (previously presented) is analyzed and rejected with regard to claim 4.
Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /Fan Zhang/
								    Patent Examiner, Art Unit 2674